Opinion,
Mr. Justice McCollum:
The jury found under instructions which are not complained of, full performance by The Aldine Press of its contract with The Express Publishing Company; and the specifications of error call in question nothing but the rulings of the court upon offers of evidence.
The first specification relates to the admission of certain depositions taken upon a commission issued for that purpose, and the objection to them was that §§ 77 and 82 of the Rules of the Court of Common Pleas of Northampton county, concerning depositions, had not been complied with. As these *352rules were not printed for our information and we were not even told what they were, we cannot say whether there is, or is not, merit in the objection, and as no argument was made in support of this specification it is considered as abandoned.
The second specification refers to the admission of the printed and written order made by The Express Publishing ¡Company upon The Aldine Press, and accepted by the latter. This constituted the contract between the parties. It was objected to because oif an interlineation appearing upon its face. This consisted of the word “before,” written over the word “ by.” There was no erasure in the contract and 'the interlineation was not material. A contract to complete work by a certain time, means that it should be done before that time: Rankin v. Woodworth, 3 P. & W. 48. An alteration is immaterial which does not change the legal effect of the instrument: Miller v. Reed, 27 Pa. 244.
The third specification is to the admission of evidence which was offered and received in the court below without objection, and to which no exception was taken there. The most that can be said of this evidence is that it was not material as the case then stood; but we cannot see that it could inflict any injury upon the defendant.
The fourth specification is to the rejection of an offer by defendant, which' was clearly incompetent when made, and which was not afterwards renewed, or made competent by any evidence in the cause. More than this, we caimot find that any exception was taken or bill sealed to the court’s refusal to allow it.
We think the offer contained in the fifth and last specification was properly denied. It did not propose to show a contemporaneous parol agreement which induced the defendant to sign the order, but merely that the agent said the words, “ edition of this sheet,” meant any sheet published by The Aldine Press, anfl it was not accompanied by an offer to prove that any “other party in Warren countj-, N. J., or Northampton county, Pa.,” was supplied by The Aldine Press with any of its publications for the year 1887. Besides, the defendant had distinct notice before signing the order that it was subject to acceptance on its face as written, and that no one was authorized to change, modify or in any way affect the writing, by verbal agreement or otherwise.
*353The order called for the mailing to defendants of “eight blank dummies by June 25th, and Howard Mutcliler testified that the words and figures written in a blank space in the order were not in it when it was signed, but there was no attempt to prove that a different time was fixed for the mailing of the dummies than that stated in the order. It is in evidence and not contradicted, that defendant’s order was accepted by The Aldine Press, June 16, 1886, and that a duplicate of the order with the acceptance stamped upon it was mailed the same day to the proper address of the defendant. That it was received by the defendant by due course of mail, is presumed and not denied. Yet, not until the 21st of August following was any attempt made to countermand the order, and then not upon the ground that it had been altered, or that the defendant had been duped into signing it, but upon the claim that The Aldine Press had agreed to supply another party with one of its publications for the year 1887.
We are of opinion that all of the specifications are without merit, and that the plaintiff in error has no just cause to complain of the rulings of the court or the verdict of the jury.
The judgment is affirmed.